HOUSTON, Justice.
The petition for writ of certiorari is de-nje(j
The opinion of the Court of Civil Appeals is confusing in one respect. In our opinion remanding this case to the Court of Civil Appeals, Ex parte East Alabama Health Care Authority, 814 So.2d 260 (Ala.2001), we did not hold, or even imply, that Auburn Medical Center, Inc., “was required to seek a fair-hearing as a prerequisite to judicial review,” as the Court of Civil Appeals states in its opinion. Auburn Medical Center, Inc. v. State Health Planning & Dev. Agency, 814 So.2d 264 (Ala.Civ.App.2001). However, the Court of Civil Appeals goes on to correctly state what our remand required: “The supreme court instructed this court to address on remand the remaining issues argued by Auburn Medical Center that we did not address in Auburn Medical Center [v. State Health Planning & Dev. Agency, 814 So.2d 258 (Ala.Civ.App.2000)]. We win now do so.” The Court of Civil Appeals then concluded that Auburn Medical Center was required to séek a fair-hearing as a prerequisite to judicial review.
WRIT DENIED.
MOORE, C.J., and LYONS, JOHNSTONE, and WOODALL, JJ„ concur.